Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of applicant’s response, there is not a search or examination burden. Therefore, the requirement for election of species has been withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities: “the mesial gingival tie wing the distal gingival tie wing” in line 4 should read ““the mesial gingival tie wing and the distal gingival tie wing”
Claim 21 is objected to because of the following informalities: “the first first molar bracket” in Lines 10, 11 and 13 should read “the first molar bracket”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 1 directed to an orthodontic appliance (subcombination).  The archwire is not positively recited in claim 1.  However, the archwire is positively recited in claim 15 making the claim indefinite because it is not clear if applicant intends to claim the combination of the appliance with the archwire or the subcombination orthodontic appliance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (WO 2017205805) further in view of Kyritsis (US 20120070796) and further in view of Ricketts (US 20060019211).
Regarding Claim 1 and 16, Norris in the same field of endeavor discloses, an orthodontic appliance (abstract) comprising: a plurality of orthodontic brackets (Figures 1-4), each orthodontic bracket of the plurality of orthodontic brackets comprising: a bracket base (Page 11, Lines 20-31)  for bonding the orthodontic bracket to a respective tooth (Page 11, Lines 20-31); and a bracket body (Labeled below) extending from the bracket base (labeled below), the bracket body defining an archwire slot 210/310 having .020-inch slot height (Page 4, Lines 15-19 and adapted to retain an archwire having a .019-inch wire height (Page 4, Lines 15-19) and a .025-inch wire depth (Page 7, Lines 21-30); and wherein the plurality of orthodontic brackets includes a first orthodontic bracket (Figure 3) and second orthodontic bracket (Figure 3). On these first and second brackets, page 14, lines 27-31 through page 15, lines 1-3 Norris discloses that the hook can be added to brackets either a gingival hook or canine hook.

    PNG
    media_image1.png
    518
    520
    media_image1.png
    Greyscale

Norris does not disclose the archwire slot depth is .026-inch and the first orthodontic bracket installable according to a prescription on either a left side of an oral cavity or a right side of the oral cavity on a first row of teeth, the second orthodontic bracket being substantially identical to the first orthodontic bracket.
Kyritsis, in the same field of endeavor, discloses wherein the plurality of orthodontic brackets (Figure 2) includes a first orthodontic bracket 10 and second orthodontic bracket (see Figure 2, 10 is related to multiple brackets), the first orthodontic bracket installable according to a prescription on either a left side of an oral cavity or a right side of the oral cavity on a first row of teeth (Figure 2 shows first and second appliances 10 are installable on either side of the mouth), the second orthodontic bracket being substantially identical to the first orthodontic bracket (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Kyritsis’ brackets that are a plurality brackets in order to orient the teeth into the correct alignment via force by the brackets on the archwire.
Norris/Kyritsis fails to disclose the archwire slot depth is .026-inch. 
Ricketts, in the same field of endeavor, discloses an orthodontic bracket (abstract) where the slot depth is .026-inch (Paragraph [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Norris’s orthodontic bracket with Rickett’s sloth depth in order to provide a bracket with a shallower depth, therefore able to use commonly used archwires, specifically an archwire with .0019 in x .025 in dimension, being particularly useful for reorienting second molars (Paragraph [0061]).
Regarding Claims 2 and 17, Norris discloses each orthodontic bracket from the plurality of orthodontic brackets has a total torsional play of less than twenty-six degrees (Page 1, Line 10).
Regarding Claim 3, Norris discloses a ligating slide (labeled below), the ligating slide 14 movable from an open position to a closed position to retain the archwire in the archwire slot of the orthodontic bracket (Page 11, Lines 20-31).
Regarding Claim 4, Norris discloses the ligating slide comprises a front surface, a rear surface, and a leading edge having a curved wire pushing portion (see annotated figure below).

    PNG
    media_image2.png
    588
    579
    media_image2.png
    Greyscale

Regarding Claim 5, Norris discloses the leading edge is curved from the rear surface to the front surface (Figure 2 shows the leading edge is curved).
Regarding Claim 6, Norris discloses the first orthodontic bracket 300 and the second orthodontic bracket 300 comprising a universal gingival hook 320. On these first and second brackets, page 14, lines 27-31 through page 15, lines 1-3 Norris discloses that the hook can be added to brackets either a gingival hook or canine hook.
Regarding Claims 11 and 12, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the plurality of orthodontic brackets includes a third orthodontic bracket for installation on the first row of teeth and a fourth orthodontic bracket for installation on the first row of teeth, the third orthodontic bracket and the fourth orthodontic bracket being substantially identical to the first orthodontic bracket and the second orthodontic bracket and the first orthodontic bracket, the second orthodontic bracket, the third orthodontic bracket and the fourth orthodontic bracket are premolar brackets.
Kyritsis discloses the plurality of orthodontic brackets (Figure 2) includes a third orthodontic bracket for installation on the first row of teeth and a fourth orthodontic bracket for installation on the first row of teeth, the third orthodontic bracket and the fourth orthodontic bracket being substantially identical to the first orthodontic bracket and the second orthodontic bracket, the first, second, third and fourth brackets are premolar brackets. (Figure 2 shows identical appliances 10 installed on all four premolars 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Kyritsis’ brackets that are premolar brackets in order to orient the teeth into the correct alignment.
Regarding Claim 18, Norris discloses a ligating slide movable from an open position to a closed position to retain the archwire in the archwire slot (Page 11, Lines 20-31), the ligating slide comprising a front surface, a rear surface, and a leading edge having a curved wire pushing portion (see annotated figure below)

    PNG
    media_image2.png
    588
    579
    media_image2.png
    Greyscale

Regarding Claim 20, Norris discloses, a method comprising: providing an orthodontic appliance (abstract) comprising: a plurality of orthodontic brackets (Figures 1-4), each orthodontic bracket of the plurality of orthodontic brackets comprising: a bracket base (Page 11, Lines 20-31)  for bonding the orthodontic bracket to a respective tooth (Page 11, Lines 20-31); and a bracket body (Labeled below) extending from the bracket base (labeled below), the bracket body defining an archwire slot 210/310 having .020-inch slot height (Page 4, Lines 15-19 and adapted to retain an archwire having a .019-inch wire height (Page 4, Lines 15-19) and a .025-inch wire depth (Page 7, Lines 21-30); and wherein the plurality of orthodontic brackets includes a first orthodontic bracket (Figure 3) and second orthodontic bracket (Figure 3),.

    PNG
    media_image1.png
    518
    520
    media_image1.png
    Greyscale

Norris does not disclose the archwire slot depth is .026-inch and the first orthodontic bracket installable according to a prescription on either a left side of an oral cavity or a right side of the oral cavity on a first row of teeth, the second orthodontic bracket being substantially identical to the first orthodontic bracket and installing the orthodontic appliance in the oral cavity of the patient (Paragraph [0007] discloses that the brackets are bonded via adhesives to the teeth).
Kyritsis, in the same field of endeavor, discloses wherein the plurality of orthodontic brackets (Figure 2) includes a first orthodontic bracket 10 and second orthodontic bracket (see Figure 2, 10 is related to multiple brackets), the first orthodontic bracket installable according to a prescription on either a left side of an oral cavity or a right side of the oral cavity on a first row of teeth (Figure 2 shows first and second appliances 10 are installable on either side of the mouth), the second orthodontic bracket being substantially identical to the first orthodontic bracket (Figure 2) and installing the orthodontic appliance in the oral cavity of the patient (Paragraph [0007] discloses that the brackets are bonded via adhesives to the teeth). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Kyritsis’ brackets that are a plurality brackets in order to orient the teeth into the correct alignment via force by the brackets on the archwire.
Ricketts, discloses an orthodontic bracket (abstract) where the slot depth is .026-inch (Paragraph [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Norris’s orthodontic bracket with Rickett’s sloth depth in order to provide a bracket with a shallower depth, therefore able to use commonly used archwires, specifically an archwire with .0019 in x .025 in dimension, being particularly useful for reorienting second molars (Paragraph [0061]).
Claims 7-10, 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris further in view of Kyritsis and Ricketts and further in view of Viazis (US 20170065375).
Regarding Claim 7, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the first and second orthodontic brackets are universal maxillary premolar brackets. 
Kyritsis discloses the first orthodontic bracket 10 and the second orthodontic bracket 10 are universal maxillary premolar brackets (Figure 3; Paragraph [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Kyritsis’ brackets that are maxillary premolar brackets in order to orient the teeth into the correct alignment.
Regarding Claim 8,  Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the first and second orthodontic brackets are universal mandibular premolar brackets.
Kyritsis discloses the first orthodontic bracket 10 and the second orthodontic bracket 10 are universal mandibular premolar brackets (Figure 3; Paragraph [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Kyritsis’ brackets that are mandibular premolar brackets in order to orient the teeth into the correct alignment.
Regarding Claim 9 and 19, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the bracket body of the first orthodontic bracket comprises: a mesial gingival tie wing; a distal gingival tie wing; and a gingival wall extending between the mesial gingival tie wing and the distal gingival tie wing, the universal gingival hook extending from the gingival wall between the mesial gingival tie wing and the distal gingival tie wing.
Viazis discloses the bracket body of the first orthodontic bracket comprises: a mesial gingival tie wing 134; a distal gingival tie wing 134; and a gingival wall 112 extending between the mesial gingival tie wing and the distal gingival tie wing (Paragraph [0077]), the universal gingival hook extending from the gingival wall between the mesial gingival tie wing and the distal gingival tie wing (Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s gingival hook to aid in the attachment of ligatures, elastics, coils, or other force transmitting members (Paragraph [0076]).
Regarding Claim 10, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the universal gingival hook 320 is a straight ball hook.
Viazis discloses the universal gingival hook is a straight ball hook 138. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s gingival hook to aid in the attachment of ligatures, elastics, coils, or other force transmitting members (Paragraph [0076]).
Regarding Claim 13, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the plurality of orthodontic brackets includes a third orthodontic bracket for installation on the left side of the oral cavity on the first row of teeth and a fourth orthodontic bracket for installation on the right side of the oral cavity on a second row of teeth, the third orthodontic bracket and the fourth orthodontic bracket being substantially identical.
Viazis discloses the plurality of orthodontic brackets includes a third orthodontic bracket for installation on the left side of the oral cavity on the first row of teeth (Figure 5A shows bracket 18 installed on the left-side mandibular cuspid) and a fourth orthodontic bracket for installation on the right side of the oral cavity on a second row of teeth (Figure 6C shows the bracket 18 installed on the right side of maxillary cuspid), the third orthodontic bracket and the fourth orthodontic bracket being substantially identical (brackets 18, Figure 5A and 6C are identical; Paragraph [0092] discloses that the brackets 18 are in accordance with the brackets 100 in Figures 9-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s third and fourth brackets to provide a bracket and an archwire connected to anchor brackets to apply a corrective force to move the premolars, restoring the bone morphology as each tooth is straightened (Paragraph [0092]).
Regarding Claim 14, Norris as modified by Kyritsis and Ricketts discloses the invention sustainably as claimed. Norris does not disclose the third orthodontic bracket and the fourth orthodontic bracket are cuspid brackets.
Viazis the third orthodontic bracket and the fourth orthodontic bracket are cuspid brackets (Figure 5A shows bracket 18 installed on the left-side mandibular cuspid; Figure 6C shows the bracket 18 installed on the right side of maxillary cuspid). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s third and fourth brackets to provide a bracket and an archwire connected to anchor brackets to apply a corrective force to move the premolars, restoring the bone morphology as each tooth is straightened (Paragraph [0092]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Norris (WO 2017205805) further in view of Kyritsis (US 20120070796), further in view of Ricketts and further in view of Huang (US 20160175073).
Regarding Claim 15, Norris as modified by Ricketts and Kyritsis discloses the invention sustainably as claimed. Norris does not disclose the archwire has a rectangular cross-section with rounded corners.
Huang discloses the archwire 18 has a rectangular cross-section with rounded corners (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Norris’ orthodontic bracket with Huang’s rounded archwire to have a similar surface to the ligating slide to allow the slide to cover the archwire during translational movement when moving into the closed position (Paragraph [0101]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Norris further in view of Kyritsis and Ricketts and further in view of Viazis and Oda (US 20090004619) .
Regarding Claim 21, Norris as modified by Kyritsis and  Ricketts discloses the invention sustainably as claimed. Norris does disclose a gingival hook (Figure 3), however, Norris does not disclose a first cuspid bracket for installation on the left side of the oral cavity on the first row of teeth and a second cuspid bracket for installation on the right side of the oral cavity on a second row of teeth, the first cuspid bracket and the second cuspid bracket being substantially identical; a first incisor bracket for installation on the left side of the oral cavity and a second incisor bracket for installation on the right side of the oral cavity, the first incisor bracket and the second incisor bracket being mirror images of each other; and a first molar bracket for installation on the left side of the oral cavity and a second first molar bracket for installation on the right side of the oral cavity, the first molar bracket having an L-shaped hook and the second first molar bracket being a mirror image of the first molar bracket; the first orthodontic bracket is a first premolar bracket and the second orthodontic bracket is a second premolar bracket; the bracket body of the first and second orthodontic bracket comprises: a mesial gingival tie wing; a distal gingival tie wing; and a gingival wall extending between the mesial gingival tie wing and the distal gingival tie wing, the universal gingival hook extending from the gingival wall between the mesial gingival tie wing and the distal gingival tie wing.
Viazis discloses a first cuspid bracket 18 (circled below) for installation on the left side of the oral cavity (Figure 5A) on the first row of teeth and a second cuspid bracket 18 (circled below) for installation on the right side of the oral cavity on a second row of teeth (Figure 6C), the first cuspid bracket and the second cuspid bracket being substantially identical (both brackets are 18); a first incisor bracket 18 (circled below) for installation on the left side (see Figure 5A) of the oral cavity and a second incisor bracket ( circled below; Figure 6C) for installation on the right side of the oral cavity (Figure 6C), the first incisor bracket and the second incisor bracket being mirror images of each other (both are bracket 18) and the bracket body of the first  and second orthodontic bracket comprises: a mesial gingival tie wing 134; a distal gingival tie wing 134; and a gingival wall 112 extending between the mesial gingival tie wing and the distal gingival tie wing (Paragraph [0077]), the universal gingival hook extending from the gingival wall between the mesial gingival tie wing and the distal gingival tie wing (Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s gingival hook to aid in the attachment of ligatures, elastics, coils, or other force transmitting members (Paragraph [0076]).

    PNG
    media_image3.png
    352
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    358
    541
    media_image4.png
    Greyscale

	Oda, in the same field of endeavor, discloses a first molar bracket 410 for installation on the left side of the oral cavity (Paragraph [0110]) and a second first molar bracket for installation on the right side of the oral cavity (Paragraph [0110]), the first molar bracket 410 (Paragraph [0110]) having an L-shaped hook 433 and the second first molar bracket being a mirror image of the first molar bracket (Paragraph [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Norris’ orthodontic bracket with Viazis’s L-shaped hook to aid in the attachment force transmitting members in order to move teeth into the correct position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.P./Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772